Citation Nr: 0905211	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation for service-connected 
residuals of traumatic left (minor) hand injury, to include 
the middle and ring fingers, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran had numerous periods of active service, including 
most recently from February 2003 until February 2004.  In 
addition, he had approximately 121/2 years of prior active 
service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma, which in pertinent part, granted service connection 
for residuals of a traumatic left hand injury, to include the 
middle and ring fingers, and assigned a noncompensable 
evaluation, effective February 14, 2004.  

The Veteran provided testimony at an October 2007 hearing 
before the undersigned. A copy of the transcript is 
associated with the claims folder and has been reviewed.

In April 2008, the Board remanded the claim for further 
development.  

In a June 2008 rating decision, the RO increased the 
evaluation for residuals of traumatic left hand injury to 10 
percent, effective May 5, 2008.  The claim has since returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  For the period prior to May 5, 2008, residuals of 
traumatic left hand injury, to include the middle and ring 
fingers, were manifested by limitation in function of the 
left ring finger due to mild pain, but favorable ankylosis of 
any finger of the left hand is not shown.  

2.  For the period subsequent to May 5, 2008, the Veteran's 
service-connected residuals of traumatic left hand injury, to 
include middle and ring fingers, is manifested by 
dysesthesias, Raynaud's phenomenon, reduced dexterity, and 
fatigue.  Favorable ankylosis of any finger, or moderate 
incomplete paralysis of the median nerve of the left hand is 
not shown.

3.  The Veteran has not submitted evidence tending to show 
that his service-connected residuals of traumatic left hand 
injury, to include the middle and ring fingers, require 
frequent hospitalization, are unusual, or cause marked 
interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to May 5, 2008, the criteria for an 
initial compensable evaluation for residuals of traumatic 
left hand injury, to include the middle and ring fingers, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5223, 5229 (2008).

2.  For the period subsequent to May 5, 2008, the criteria 
for an evaluation in excess of 10 percent for residuals of 
traumatic left hand injury, to include the middle and ring 
fingers, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.40, 4.45, 
4.71a, 4.124a, Diagnostic Codes 5223, 5229, 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's increased rating claim for residuals of 
traumatic left hand injury arises from his disagreement with 
the initial evaluation following the grant of service 
connection. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims folder.  All identified and available treatment 
records have been secured. The Veteran has been medically 
evaluated in conjunction with his claim and testified before 
the undersigned Acting Veterans Law Judge.  The duties to 
notify and assist have been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, however, because the appeal ensues from the 
Veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999); 
see also, See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service treatment records show that in December 1982, the 
Veteran suffered a traumatic injury to the left hand.  
Service connection has been in effect for residuals of such 
injury, since February 14, 2004, the day following the 
Veteran's service discharge.  

On May 2004 VA examination, the Veteran reported that the tip 
of his left ring finger is deformed, had not grown back 
normally, and was painful in the cold weather.  On 
examination of the left hand, the Veteran had a deformed nail 
and a deformed distal phalanx of the left ring finger.  There 
was mild flexion deformity of the left middle finger.  
Dexterity of the left hand was impaired because of the left 
middle finger, but he could approximate the tip of the thumb 
and all of the fingers. Ankylosis was not seen.  Range of 
motion of the metacarpophalangeal joint was from zero to 90 
degrees in all of the digits, and range of motion in his 
proximal interphalangeal joint (PIP) in digits 3 and 4 were 
about zero to 70 degrees, and DIP CN4 was zero to 50 degrees.  
The examiner indicated that the Veteran did not have any pain 
on range of motion and there was no increase in pain, 
fatigue, weakness on repetitive motion.  Diagnosis, in 
pertinent part, was left ring finger amputation with 
limitation in function due to mild pain.  X-rays of the left 
hand taken in conjunction with the examination showed no 
evidence of arthritis.

On May 2008 VA examination, the Veteran reported a gradual 
increase in the symptoms associated with his left hand 
disability.  He specifically noted pain and fatigue in his 
left fourth finger.  He also described numbness, and a 
tingling sensation in his left fourth finger during the 
winter months.  He stated that his finger problem affects his 
current occupation as a jet mechanic in that he is unable to 
easily perform activities requiring fine manipulation.  The 
Veteran also stated that his condition affects his daily 
activities.  He denied any swelling, heat, redness, 
instability, or locking of the joint.  He denied flare ups.  
On examination of the left hand, its appearance was normal 
with the exception of the third and fourth digits.  The third 
digit has some scarring; such scarring is well-healed and 
nontender and does not limit joint function or dexterity.  
The left fourth digit was markedly disfigured due to near 
amputation at the DIP joint, with enlarged soft tissue bulge 
distal to the DIP joint and a deformed nail on the dorsum of 
the digits.  There was tenderness to palpation of the distal 
aspect of the fourth finger.  The Veteran was able to oppose 
the thumb to each finger.  There was reduced strength in 
opposition of the thumb to the fourth finger.  He was able to 
make a complete fist demonstrating normal strength.  Range of 
motion of the joints of the left hand was normal.  There was 
reduced dexterity of the left hand because the second through 
fifth digits do not move independently.  There was evidence 
of moderate deficit with regard to manipulation of fine 
objects on examination.  The Veteran's dexterity and ability 
to oppose his thumb to all of his digits shows slowness 
consistent with reduced dexterity.  There was a reduction in 
pin prick and temperature sensation on the distal aspect of 
the left fourth finger.  The skin was cool and dry with 
normal color.  Pulses in the left hand were intact; however 
there was prolonged capillary refill time in the distal 
aspect of the fourth finger.  There was no discoloration of 
the finger.  There was no additional limitation with 
repetitive use secondary to pain, weakness, fatigability, or 
incoordination.  Ankylosis was not present.  Diagnosis was 
injury to left third and fourth fingers, status-post near 
amputation of distal fourth finger with residual 
dysesthesias, Raynaud's phenomenon, reduced dexterity, and 
fatigue.

The RO originally assigned a noncompensable evaluation for 
residuals of traumatic left hand injury, pursuant to 
Diagnostic Code 5299-5223.  A hyphenated diagnostic code 
reflects a rating by analogy (see 38 C.F.R. §§ 4.20, 4.27).

Diagnostic Code 5223 provides that favorable ankylosis of the 
long and ring; long and little; or ring and little fingers 
(major or minor hand) warrants a 10 percent evaluation.  
Favorable ankylosis of the index and long; index and ring; or 
index and little fingers (major or minor hand) warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a (2008).  

As the Veteran is right-handed, the criteria for a non-
dominant (minor) extremity apply.  38 C.F.R. § 4.69.

As noted, in a June 2008 rating decision, the RO increased 
the evaluation for residuals of traumatic left hand injury to 
10 percent, effective May 5, 2008.  The 10 percent evaluation 
was assigned, pursuant to Diagnostic Code 5223-8515.  See 38 
C.F.R. § 4.124a (2008).  

Diagnostic Code 8515 contemplates paralysis of the median 
nerve, which includes all movements of the hand and fingers.  
Evaluations are based on either complete or incomplete 
paralysis.  In peripheral nerve injuries, the term 
'incomplete paralysis' indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a, Note prior to Diagnostic Code 8510 (2008).

Under Diagnostic Code 8515, a 10 percent evaluation is 
appropriate for the minor hand when mild incomplete paralysis 
is present; for moderate incomplete paralysis of the minor 
hand, a 20 percent evaluation is warranted.  A 40 percent 
evaluation is assigned for severe incomplete paralysis of the 
minor hand.  Finally, complete paralysis of the minor hand at 
the median nerve warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2008).

On review, the Board finds that, for the period prior to May 
5, 2008, the criteria for an initial compensable evaluation 
are not met for service-connected residuals of traumatic left 
hand injury.  The evidence dated during the applicable time 
period shows that the Veteran had normal range of motion of 
the metacarpophalangeal joints of the left hand without 
additional functional loss due to flare-ups, fatigue, 
weakness, or lack of endurance on repetitive motion.  There 
was evidence of a deformed nail and a deformed distal phalanx 
of the left ring finger.  Significantly, however, there is no 
evidence of ankylosis of any of the fingers of the left hand.  
Thus, a higher evaluation under Diagnostic Code 5223 is not 
warranted.  

Further, the Board acknowledges that range of motion of the 
PIP joints of digits 3 and 4 (long and ring fingers) was from 
zero to 70 degrees on May 2004 VA examination.  
Notwithstanding, there was no evidence of limitation of the 
left long finger with a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees, to warrant a 
higher evaluation under Diagnostic Code 5229.  There is also 
no evidence of limitation of motion of the left thumb.  Thus, 
Diagnostic Code 5228 is not applicable.

Consequently, the Board concludes that for the period prior 
to May 5, 2008, an initial compensable evaluation for 
service-connected residuals of traumatic left hand injury is 
not warranted.  

For the period subsequent to May 5, 2008, the Board finds 
that an evaluation in excess of 10 percent is also not 
warranted for service-connected residuals of traumatic left 
hand injury.  Medical findings from the May 5, 2008, VA 
examination primarily include reduced dexterity, fatigue, and 
a reduction in pinprick and temperature sensations on the 
distal aspect of the left fourth finger.  On May 5, 2008 VA 
examination, there was prolonged capillary refill time in the 
distal aspect of the fourth finger, but pulses in the left 
hand were intact and there was no discoloration of the 
finger.  The record does not contain any subsequent medical 
findings.  Based on the applicable evidence, the Board finds 
that the evidence demonstrates that the Veteran's nerve 
impairment as a result of his left hand traumatic injury is 
no more than mild, in nature.  Moderate paralysis of the 
median nerve of the left hand has not been shown or nearly 
approximated.  As such, an evaluation in excess of 10 percent 
is not warranted for service-connected residuals of traumatic 
left hand injury, pursuant to Diagnostic Code 8515.

An evaluation in excess of 10 percent is also not warranted 
under the Diagnostic Codes for ankylosis and limitation of 
motion of the digits.  In fact, favorable ankylosis of the 
long and ring fingers has not been shown, and in any event, 
under Diagnostic Code 5223, a 10 percent evaluation is the 
maximum allowable for favorable ankylosis of the long and 
ring fingers.  Moreover, unfavorable ankylosis of multiple 
digits of the left hand has not been demonstrated, therefore 
Diagnostic Codes 5216-5219 are not for application.  

There is also no evidence of unfavorable ankylosis or 
limitation of the left thumb, thus Diagnostic Codes 5224 and 
5228 are not for application.

The Board has also considered whether the Veteran could be 
assigned a separate evaluation based on the scar on the third 
digit of the left hand.  However, the medical evidence shows 
that such scar is well-healed with no abnormality and there 
are no findings of tenderness or limitation of motion.  As 
such, the Board finds that a preponderance of the evidence is 
against a finding that a separate compensable evaluation for 
a scar on the left third digit is warranted.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7803 - 7805 (2008); see also Esteban 
v. Brown, 6 Vet. App. 259, 261 (2005).

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992). 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation. Thus, the 
preponderance of the evidence is against the Veteran's 
increased rating claim for residuals of traumatic left hand 
injury, and therefore it must be denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected residuals of traumatic 
left hand injury, or otherwise render a schedular rating 
impractical.  Further, pertinent service connected disability 
has not required frequent periods of hospitalization during 
the appeal period.  The Veteran works as a jet mechanic. And, 
although there is evidence showing that he has a moderate 
deficit with regard to manipulating fine objects, the 
evidence does not show that his left hand disability has 
caused a marked interference with his employment beyond that 
contemplated by the assigned evaluations.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action. VAOPGCPREC 6-96 (1996). 


ORDER

For the period prior to May 5, 2008, entitlement to an 
initial compensable evaluation for service-connected 
traumatic left hand injury, to include the middle and ring 
fingers, is denied.

For the period subsequent to May 5, 2008, entitlement to an 
evaluation in excess of 10 percent for evaluation for 
service-connected traumatic left hand injury, to include the 
middle and ring fingers, is denied. 


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


